DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 6/9/2021.
The claims 1, 4, and 11 were amended. Claim 16 was cancelled.  Claim 21 was newly added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MATTHEW DAVID (Reg 77058) on 12/7/2021.
The application has been amended as follows:
IN CLAIM 1
REPLACE
A method for cooling an electrical machine having a rotor arranged on a rotor shaft for rotation therewith, and having a stator, the method comprising the steps of: a) guiding a coolant expelled via an expelled coolant line of a transmission of the electrical machine to a coolant pump that supplies the coolant in parallel to both an input coolant line of the transmission and to an axial coolant supply line arranged in the rotor shaft; and b) introducing the coolant into an interior chamber of the electrical machine via a radial coolant supply line which is connected in a coolant-conducting manner to the axial coolant supply line and is arranged in the rotor shaft, wherein at least the rotor is arranged in the interior chamber, the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space 
WITH
A method for cooling an electrical machine having a rotor arranged on a rotor shaft for rotation therewith, and having a stator, the method comprising the steps of: a) guiding a coolant expelled via an expelled coolant line of a transmission of the electrical machine to a coolant pump that supplies the coolant in parallel to both an input coolant line of the transmission and to an axial coolant supply line arranged in the rotor shaft, wherein
the axial coolant supply line is introduced to the rotor shaft via a coolant inlet stub
partially disposed within the transmission and axially aligned with the rotor shaft; and b) introducing the coolant into an interior chamber of the electrical machine via a radial coolant supply line which is connected in a coolant-conducting manner to the axial coolant supply line and is arranged in the rotor shaft, wherein at least the rotor is arranged in the interior chamber, the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack, and the coolant introduced into the interior chamber of the electrical machine via the radial coolant supply line is conveyed through the at least one lamination intermediate space.
IN CLAIM 11
REPLACE
An electrical machine, comprising: a rotor arranged on a rotor shaft for rotation therewith; a stator; a coolant pump to supply coolant in parallel to both an input coolant line of a transmission and to an axial coolant supply line arranged in the rotor shaft; at least one radial 
WITH
An electrical machine, comprising: a rotor arranged on a rotor shaft for rotation therewith; a stator; a coolant pump to supply coolant in parallel to both an input coolant line of a transmission and to an axial coolant supply line arranged in the rotor shaft, wherein
the axial coolant supply line is introduced to the rotor shaft via a coolant inlet stub partially disposed within the transmission and axially aligned with the rotor shaft; at least one radial coolant supply line connected in a coolant-conducting manner to the axial coolant supply line; an expelled coolant line connected in the coolant-conducting manner via the coolant pump to the axial supply line and the input coolant line to convey expelled coolant from the transmission of the electrical machine; and an interior chamber of the electrical machine connected in a coolant-guiding manner to the at least one radial coolant supply line the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, and the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack.
IN CLAIM 21
REPLACE

WITH
   A method for cooling an electrical machine having a rotor arranged on a rotor shaft for rotation therewith, and having a stator, the method comprising the steps of: a) guiding a coolant in an axial coolant supply line which is arranged in the rotor shaft, wherein the axial coolant supply line is introduced to the rotor shaft via a coolant inlet stub at least partially disposed within a transmission and axially aligned with the rotor shaft; and b) introducing the coolant into an interior chamber of the electrical machine via a radial coolant supply line which is connected in a coolant-conducting manner to the axial coolant supply line and is arranged in the rotor shaft, wherein at least the rotor is arranged in the interior chamber, the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack, and the coolant introduced into 
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 1: “A method for cooling an electrical machine having a rotor arranged on a rotor shaft for rotation therewith, and having a stator, the method comprising the steps of: a) guiding a coolant expelled via an expelled coolant line of a transmission of the electrical machine to a coolant pump that supplies the coolant in parallel to both an input coolant line of the transmission and to an axial coolant supply line arranged in the rotor shaft, wherein the axial coolant supply line is introduced to the rotor shaft via a coolant inlet stub partially disposed within the transmission and axially aligned with the rotor shaft; and b) introducing the coolant into an interior chamber of the electrical machine via a radial coolant supply line which is connected in a coolant-conducting manner to the axial coolant supply line and is arranged in the rotor shaft, wherein at least the rotor is arranged in the interior chamber, the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack, and the coolant introduced into the interior chamber of the electrical machine via the radial coolant supply line is conveyed through the at least one lamination intermediate space.”
Claim 11: “An electrical machine, comprising: a rotor arranged on a rotor shaft for rotation therewith; a stator; a coolant pump to supply coolant in parallel to both an input coolant line of a transmission and to an axial coolant supply line arranged in the rotor shaft, wherein the axial coolant supply line is introduced to the rotor shaft via a coolant inlet stub partially disposed within the transmission and axially aligned with the rotor shaft; at least one radial coolant supply line connected in a coolant-conducting manner to the axial coolant supply line; an expelled coolant line connected in the coolant-conducting manner via the coolant pump to the axial supply line and the input coolant line to convey expelled coolant from the transmission of the electrical machine; and an interior chamber of the electrical machine connected in a coolant-guiding manner to the at least one radial coolant supply line the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, and the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack.”
Claim 21: “   A method for cooling an electrical machine having a rotor arranged on a rotor shaft for rotation therewith, and having a stator, the method comprising the steps of: a) guiding a coolant in an axial coolant supply line which is arranged in the rotor shaft, wherein the axial coolant supply line is introduced to the rotor shaft via a coolant inlet stub at least partially disposed within a transmission and axially aligned with the rotor shaft; and b) introducing the coolant into an interior chamber of the electrical machine via a radial coolant supply line which is connected in a coolant-conducting manner to the axial coolant supply line and is arranged in the rotor shaft, wherein at least the rotor is arranged in the interior chamber, the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack, and the coolant introduced into the interior chamber of the electrical machine via the radial coolant supply line is conveyed through the at least one lamination intermediate space”

Therefore claims 1-15 and 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuda et al. (US 2019/0273420) teaches a rotary electric machine having a rotor rotating within a stator, the rotor having a coolant path which flows through the rotor shaft and radially out of the rotor to end windings of the stator.
Arndt et al. (US 2017/0237318) teaches a device for cooling an energy conversion apparatus, the device having a rotor rotating around a central shaft, wherein an internal cavity of the shaft transports coolant to a region within the rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832